ORDER
PER CURIAM.
Wal-Mart Stores, Inc. (Wal-Mart) appeals from the trial court’s denial of Wal-Mart’s Motion to Set Aside Judgment (motion to set aside) entered in favor of Richard Reilly and Delores Reilly (collectively the Reillys) and Wal-Mart’s Motion to Reopen Judgment (motion to reopen).1
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. The parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order.2
The Orders and Judgments denying the motion to set aside and the motion to reopen are affirmed in accordance with Rule 84.16(b).

. The motion to reopen seeks to reopen the trial court’s denial of the motion to set aside.


. The Reillys’ request for sanctions under Rule 84.19 is denied.